 1   Aaron J. Fischer (SBN 247391)                    Jessica Valenzuela Santamaria (SBN 220934)
      Aaron.Fischer@disabilityrightsca.org             jvs@cooley.com
 2   Anne Hadreas (SBN 253377)                        Mark A. Zambarda (SBN 314808)
      anne.hadreas@disabilityrightsca.org              mzambarda@cooley.com
 3   DISABILITY RIGHTS CALIFORNIA                     Addison M. Litton (SBN 305374)
     1330 Broadway, Suite 500                          alitton@cooley.com
 4   Oakland, CA 94612                                COOLEY LLP
     Telephone: (510) 267-1200                        3175 Hanover Street
 5   Fax: (510) 267-1201                              Palo Alto, CA 94304-1130
                                                      Telephone: (650) 843-5000
 6   Donald Specter (SBN 83925)                       Facsimile: (650) 849-7400
      dspecter@prisonlaw.com
 7   Margot Mendelson (SBN 268583)                    Attorneys for Plaintiffs
      mmendelson@prisonlaw.com
 8   Sophie Hart (SBN 321663)
      sophieh@prisonlaw.coom
 9   PRISON LAW OFFICE
     1917 Fifth Street
10   Berkeley, California 94710
     Telephone: (510) 280-2621
11   Fax: (510) 280-2704
12   Attorneys for Plaintiffs
13                               UNITED STATES DISTRICT COURT
14                              EASTERN DISTRICT OF CALIFORNIA
15                                     SACRAMENTO DIVISION
16

17    LORENZO MAYS, RICKY                     )       Case No. 2:18-cv-02081 TLN KJN
      RICHARDSON, JENNIFER                    )
18    BOTHUN, ARMANI LEE, and                 )       CLASS ACTION
      LEERTESE BEIRGE on behalf of            )
19    themselves and all others similarly     )       [PROPOSED] ORDER ON
      situated,                               )       APPOINTMENT OF COURT
20                                            )       EXPERTS
                         Plaintiffs,          )
21                                            )       Judge: Hon. Kendall J. Newman
             v.                               )
22                                            )       Complaint Filed: July 31, 2018
      COUNTY OF SACRAMENTO,                   )
23                                            )
                         Defendant.           )
24                                            )
25           The Consent Decree, Doc. No. 85-1, approved by the Court on January 13,
26    2020, Doc. No. 110, provides for the appointment of Court Experts to carry out certain
27    enumerated duties. The duties of the Court Experts are set forth in Paragraphs 13
28    through 20 and in Exhibit B of the Consent Decree. Doc. No. 85-1 at 5-6; 98-100.
                                                  1      [PROPOSED] ORDER RE: JOINT REQUEST FOR APPOINTMENT OF
                                                                                               COURT EXPERTS
 1         In accordance with the Consent Decree and its remedial purposes, and pursuant
 2   to the Court’s inherent power, IT IS HEREBY ORDERED that the following
 3   individuals are appointed as Court Experts, to be compensated by Defendant at the
 4   rates set forth below:
 5         The Court approves the appointment of Michael B. Rowe, M.D., as Court
 6   Expert regarding Medical policies, procedures, and practices to be paid by Defendant
 7   in the amount of $350 per hour for work performed and $175 per hour for time spent
 8   traveling, and to be reimbursed by Defendant for reasonable associated costs of
 9   professional services, including travel expenses.
10         The Court approves the appointment of Madeleine LaMarre, MN, FNP-BC, as
11   Court Expert regarding Medical policies, procedures, and practices to be paid by
12   Defendant in the amount of $250 per hour for work performed and $125 per hour for
13   time spent traveling, and to be reimbursed by Defendant for reasonable associated
14   costs of professional services, including travel expenses.
15         The Court approves the appointment of Dr. Mary Perrien as Court Expert
16   regarding Mental Health policies, procedures, and practices, to be paid by Defendant
17   in the amount of $250 per hour for work performed, and to be reimbursed by
18   Defendant for reasonable associated costs of professional services, including travel
19   expenses.
20         The Court approves the appointment of Lindsay Hayes as Court Expert
21   regarding Suicide Prevention policies, procedures, and practices to be paid by
22   Defendant in the amount of $250 per hour for work performed, and to be reimbursed
23   by Defendant for reasonable associated costs of professional services, including travel
24   expenses.
25         The Court Experts shall provide Defendant with a written itemization of the
26   claimed fees and costs, itemized by date, amount of time spent, and task, as well as
27   records and bills evidencing the costs claimed, on a quarterly basis or at an alternative
28

                                                2        [PROPOSED] ORDER RE: JOINT REQUEST FOR APPOINTMENT OF
                                                                                               COURT EXPERTS
 1   interval as agreed upon by Defendant and the Court Expert. Invoices will be provided
 2   to all parties for their review before payment.
 3         Rule 706(b) of the Federal Rules of Evidence requires the Court to “inform the
 4   expert of the expert’s duties.” IT IS HEREBY ORDERED that the Court Experts
 5   shall have the responsibilities, powers, and protections set forth in the Consent Decree
 6   and in this Order, including as follows:
 7         1. Pursuant to Rule 706 of the Federal Rules of Evidence, the Court Experts
 8   shall advise the parties and the Court on Defendant’s compliance or non-compliance
 9   with each material component of the Remedial Plan within their respective area of
10   expertise, will assist with dispute resolution matters, and will provide testimony, if
11   required, in any proceedings before the Court.
12         2. Within 180 days from the Court’s entry of the Consent Decree, and then
13   every 180 days thereafter, during the term of the Consent Decree, the Court Experts
14   shall each complete a comprehensive review and report (“180-Day Report”) to advise
15   the parties and the Court on Defendant’s compliance or non-compliance with each
16   material component of the Remedial Plan within the expert’s subject matter area.
17         3. In each 180-Day Report, the Court Experts shall state their opinion as to
18   whether Defendant is or is not in substantial compliance with each material
19   component of the Remedial Plan within their area of expertise (i.e., “Substantial
20   Compliance Determinations”). The 180-Day Reports shall be considered separate and
21   apart from any evaluations and reports prepared as part of the dispute resolution
22   process set forth in the Consent Decree and shall be admissible in evidence in any
23   proceedings before the Court.
24         4. Each Court Expert will prepare a draft written report on Defendant’s efforts
25   to meet the terms of the Consent Decree within thirty (30) days of the later of the
26   expert’s site inspection and the expert’s receipt of all requested documents and
27   information, and in no case later than forty-five (45) days after the inspection. The
28
                                                        [PROPOSED] ORDER RE: JOINT REQUEST FOR APPOINTMENT OF
                                                3                                             COURT EXPERTS
 1   draft report will be delivered to all parties. If the Court Expert concludes that
 2   Defendant has not substantially complied with any provision or provisions of the
 3   Consent Decree, the Court Expert shall make recommendations as to actions they
 4   believe to be necessary to achieve substantial compliance.
 5         5. The parties will have thirty (30) days to provide written comments or
 6   objections, or to cure identified issues, and seven (7) days to reply. The Court Expert
 7   may re-inspect facilities or documents, or conduct additional interviews, before
 8   issuing a final report. Final reports shall be due twenty (20) days after the later of the
 9   Court Expert’s receipt of any comments, objections or replies, or any additional
10   assessments.
11         6. In preparing reports, the Court Experts shall identify all sources of
12   information relied upon for facts and recommendations. If the source of information
13   is an interview or conversation, whether with staff, another Court Expert, or any other
14   person, the Court Expert shall identify the person who is the source of the
15   information. If the source of information is a class member, the Court Expert shall
16   identify the class member in a separate confidential document that is provided to
17   counsel for the parties. If the source of the information is a document, the Court
18   Expert shall make the document(s) available to counsel for all parties, or identify the
19   document(s) in a manner that makes it accessible to all parties.
20         7. With appropriate notice, the Court Experts shall have reasonable access to
21   all parts of any Sacramento County jail facility. Access to the facilities will not be
22   unreasonably restricted. The Court Experts shall have access to custody and health
23   care staff and people incarcerated in the jails, including confidential and voluntary
24   interviews as they deem appropriate. The Court Experts shall also have access to
25   documents, including budgetary, custody, and health care documents, and institutional
26   meetings, proceedings, and programs to the extent the Court Experts determine such
27   access is needed to fulfill their obligations. The Court Experts’ tours shall be
28
                                                        [PROPOSED] ORDER RE: JOINT REQUEST FOR APPOINTMENT OF
                                                4                                             COURT EXPERTS
 1   undertaken in a manner that does not unreasonably interfere with jail operations as
 2   reasonably determined by jail administrators.
 3            8. The Court Experts shall have reasonable access to individual health records,
 4   including mental health records, and custody records.
 5            9. If the Court Experts request to review any documents in conjunction with a
 6   site visit, Defendant will provide these documents to the extent feasible no later than
 7   twenty (20) days prior to the visit.
 8            10. During each Court’s Expert’s first site inspection of the Jail, the parties
 9   shall have the right to have counsel present during the tour. All subsequent tours
10   conducted by the Court Experts shall be conducted without counsel present, unless the
11   parties agree good cause exists for counsel to observe the subsequent tours. If the
12   parties cannot agree on the necessity for counsel to be present on subsequent tours by
13   the Court Experts, they shall submit the matter to Magistrate Judge Cousins (or his
14   designee) for decision.
15            11. The Court Experts shall be provided with and agree to be bound by any
16   protective or Court orders entered in this case.
17            12. The Court Experts may engage in ex parte communications with the parties.
18   However, all of the Court Experts’ findings and recommendations shall be set forth in
19   writing in their reports.
20            13. The Court Experts may engage in ex parte communications with each other.
21   The Court Experts may engage in ex parte communications with the designated
22   dispute resolution judge, Magistrate Judge Cousins, or his designee if he is not
23   available. The Court Experts shall not engage in ex parte communications with the
24   Court.
25            14. Pursuant to the dispute resolution procedures set forth in the Consent
26   Decree, either party may request that the relevant Court Expert evaluate an issue in
27   dispute and prepare a report. The expert must provide the report regarding the area of
28
                                                           [PROPOSED] ORDER RE: JOINT REQUEST FOR APPOINTMENT OF
                                                   5                                             COURT EXPERTS
 1   disagreement to the parties and Magistrate Judge Cousins (or his designee) within
 2   forty-five (45) days of the request. Defendant will pay the Court Expert’s reasonable
 3   fees for any reports prepared at the request of a party about a disputed issue.
 4            15. The Court Experts shall be available to meet jointly with the parties in
 5   person or by telephone in a manner that is reasonable and convenient for the purpose
 6   of resolving disputes between the parties.
 7            16. At the request of the Court, the Court Experts shall attend any negotiations,
 8   mediation sessions, or court hearings.
 9            17. If a Court Expert becomes unavailable to fulfill the duties set forth in this
10   Order, the parties will meet and confer, and propose to the Court a new expert to
11   monitor compliance with the Consent Decree for the respective areas of expertise.
12   The parties may agree at any time to remove and replace a Court Expert.
13            IT IS SO ORDERED.
14
     Dated: March 9, 2020
15

16
     mays2081.ct.exp
17

18

19
20

21

22

23

24

25

26
27

28
                                                          [PROPOSED] ORDER RE: JOINT REQUEST FOR APPOINTMENT OF
                                                  6                                             COURT EXPERTS
